






Exhibit 10.1
AMENDMENT
TO
ASSET MANAGEMENT AGREEMENT
This Amendment to Asset Management Agreement (this “Amendment”) is made and
entered into as of April 7, 2015 (the “Effective Date”) among ALTISOURCE
RESIDENTIAL CORPORATION, a Maryland corporation (“Residential”), ALTISOURCE
RESIDENTIAL, L.P., a Delaware limited partnership (the “Partnership”), and
ALTISOURCE ASSET MANAGEMENT CORPORATION, a U.S. Virgin Islands corporation (the
“Manager”) (collectively, the “Parties”). All capitalized terms used but not
defined in this Amendment shall have the meanings ascribed to such terms in the
Asset Management Agreement (as defined below).
WHEREAS, the Parties previously entered into that certain Asset Management
Agreement, dated as of March 31, 2015 (the “Asset Management Agreement”); and
WHEREAS, the Parties desire to clarify Section 16 of the Asset Management
Agreement as provided below.
NOW, THEREFORE, the Parties agree as follows:
1.    Section 16 of the Asset Management Agreement is hereby clarified by
amending and deleting in its entirety the penultimate sentence of Section 16 and
replacing such sentence with the following:
“In the event that this Agreement is terminated in accordance with the
provisions of this Section 16, Residential shall pay to the Manager, in
accordance with this Section 16, a termination fee (the “Change of Control
Termination Fee” and, together with the Performance Default Termination Fee and
the Cause Termination Fee, the “Termination Fee”) equal to the Cause Termination
Fee or, if applicable, the lower of (i) the lowest other applicable Termination
Fee at the time of the Residential Change of Control, if any other Termination
Fee is payable (by way of example, if on the Effective Termination Date,
Residential has delivered a Performance Default Event Termination Notice and is
not at such time entitled to terminate this Agreement pursuant to Section 14(a)
and the Agreement shall not automatically terminate pursuant to Section 17(a),
then the “lowest other applicable Termination Fee” shall be the Performance
Default Event Termination Fee), or (ii) zero dollars in the event this Agreement
is terminated for a Cause Event at or prior to the Residential Change of
Control.”








--------------------------------------------------------------------------------




2.    Other. Each reference in the Asset Management Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Asset Management Agreement as amended by this
Amendment. No reference to this Amendment (or any amendment) need be made in any
instrument or document at any time referring to the Asset Management Agreement,
and a reference to the Asset Management Agreement in any such instrument or
document shall be deemed to be a reference to the Asset Management Agreement as
amended by this Amendment.
3.    Counterparts. This Amendment may be executed in any number of counterparts
(including counterparts delivered by facsimile or electronic communication
(pdf)) and all such counterparts taken together will be deemed to constitute one
and the same instrument.
4.    Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York.


[Remainder of page left intentionally blank]

2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above.




ALTISOURCE RESIDENTIAL CORPORATION
 
 
By: /s/ David B. Reiner   
Name: David B. Reiner
Title: Chairman of the Board





ALTISOURCE RESIDENTIAL, L.P.
 
 
 
By: Altisource Residential GP, LLC, its general partner
By: Altisource Residential Corporation, its sole member
 
 
By: /s/ Robin N. Lowe   
Name: Robin N. Lowe
Title: Chief Financial Officer





ALTISOURCE ASSET MANAGEMENT CORPORATION
 
 
By: /s/ George Ellison   
Name: George Ellison
Title: Chief Executive Officer








[Signature page to Amendment to Asset Management Agreement]



